DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 12 May 2020.
Claims 1-30 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-30) which recite steps of a pandemic app having a user interface that is configured for use on a mobile device; a voluntary participant can register to use the pandemic app; and a trace contact is identified in the pandemic app by the participant through the user interface.

Step 2A Prong 1
These steps to manage pandemic health risk, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a mobile device, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-30, reciting particular aspects such as the trace contact being identified within a first tier of trace contacts, a participant designating a trace contact with whom the participant had recent contact in a tracing contact disclosure record, user interface providing a geolocation of the participant relative to testing locations, the participant inputs a voluntary self-quarantine report, a contact tracer identifying the trace contact with whom the participant had recent contact in a tracing disclosure record, tracing disclosure stores on  a relational database, participant disclosing one or more tracing contacts in the tracing 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as a pandemic app having a user interface that is configured for use on a mobile device; a voluntary participant can register to use the pandemic app amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0034] to [0073], see MPEP 2106.05(f))
Dependent claims 2-30 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-30 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as a pandemic app having a user interface that is configured for use on a mobile device; a voluntary participant can register to use the pandemic app, see McSchooler [0023] “Embodiments of the contagion tracking system 110 include some or all of a device interface 115…” [0024] “For example, users 102 desiring to take advantage of the contagion tracking features described herein can download an app to their user mobile devices 105, access a website, or otherwise register their user mobile devices 105 with the contagion tracking features,” US20210313073A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McSchooler (US20210313073A1).
Regarding claim 1, McSchooler discloses a pandemic app having a user interface that is configured for use on a mobile device; a voluntary participant can register to use the pandemic app ([0023] “Embodiments of the contagion tracking system 110 include some or all of a device interface 115…” [0024] “For example, users 102 desiring to take advantage of the contagion tracking features described herein can download an app to their user mobile devices 105, access a website, or otherwise register their user mobile devices 105 with the contagion tracking features.”)
and a trace contact is identified in the pandemic app by the participant through the user interface ([0040] “For example, a user mobile device 105 associated with an otherwise suspect individual determined to have been in close contact with an infected individual…” [0047] “Some embodiments provide access to anonymized versions of data in the device data store 132, suspect population 230 data, and/or other data that potentially identifies individuals.”)
Regarding claim 2, McSchooler discloses trace contact is identified within a first tier of trace contacts ([0063] “In one such embodiment, the matching at stage 420 includes first matching the data of the location tracking information associated with the infected device against the data of the location tracking information associated with the at least the portion of the plurality of user mobile devices generates a first-degree contact profile…”)
Regarding claim 3, McSchooler discloses a first-tier trace contact is identified ([0063] “….applying at stage 428 includes first applying the set of pathogen-specific filtering criteria to the first-degree contact profile is according to first-degree filter weightings to generate a first-degree suspect population having first-degree members.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over McSchooler (US20210313073A1) in view of Almogy et al. (US20130325490A1)
Regarding claim 4, McSchooler does not explicitly disclose however Almogy teaches a participant can designate a trace contact with whom the participant had recent contact in a tracing disclosure record ([0164] “This power is increased further when the movements and basic social connections of patients are added—as may be done using a location-tracking app and/or connections as they appear in social media (e.g. face book) or as reported by users.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking with Almogy’s techniques for individuals voluntary participating in a contact trace. The motivation for the combination of McSchooler and Almogy is to track infections between users during a transmission period (See Almogy, Abstract).
Regarding claim 5, McSchooler does not explicitly disclose however Almogy teaches the user interface provides a geolocation of the participant relative to testing locations ([0149] “Locations of interest visited (e.g., hospitals, clinics 221.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking with Almogy’s techniques for individuals voluntary participating in a contact trace. The motivation for the combination 
Regarding claim 6, McSchooler discloses the participant inputs a voluntary self-quarantine report ([0064] “Some such embodiments further include tracking locations of at least a portion of the suspect population of the user mobile devices relative to quarantine parameters.”)

Note: tracking a user is another way to input day since the user has voluntarily consented to location tracking by agreeing to utilize the application.
Regarding claim 7, McSchooler discloses a contact tracer can identify the trace contact with whom the participant had recent contact in a tracing disclosure record ([0017] “For example, a user's 102 location information, travel patterns, etc. can be obtained by analyzing corresponding information from one or more user mobile devices 105 known to be associated with that user 102. This information can then be analyzed with respect to corresponding information for other users 102 to determine interpersonal contact patterns.”)
Regarding claim 8, McSchooler discloses a tracing disclosure record is stored in a relational database ([0005] “The storage subsystem has, stored thereon, device data including location tracking information for the plurality of user mobile devices, and contagion profile data including pathogen propagation characteristics for at least the particular pathogen.”)
Regarding claim 9, McSchooler does not explicitly disclose however Almogy teaches the participant discloses one or more tracing contacts in the tracing disclosure record ([0164] “This power is increased further when the movements and basic social connections of patients are added—as may be done using a location-tracking app and/or connections as they appear in social media (e.g. face book) or as reported by users.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking with Almogy’s techniques for individuals voluntary participating in a contact trace. The motivation for the combination of McSchooler and Almogy is to track infections between users during a transmission period (See Almogy, Abstract).
Regarding claim 10, McSchooler discloses a self-reported testing disclosure is made by the participant ([0030] “The contagion tracker 125 can be implemented as part of the device interface 115. In one implementation, a user 102 diagnosed as infected with the pathogen (e.g., and/or tested, but diagnosed as not infected with the pathogen) indicates as such to an application running on the user's 102 user mobile device 105.”)
Regarding claim 11, McSchooler discloses a self-reported quarantine disclosure is made by the participant ([0064] “Some such embodiments further include tracking locations of at least a portion of the suspect population of the user mobile devices relative to quarantine parameters.”)

Note: tracking a user is another way to input day since the user has voluntarily consented to location tracking by agreeing to utilize the application.
Regarding claim 12, McSchooler does not explicitly disclose however Almogy teaches a participant's self-reported quarantine history report is sent to trace contacts of participant ([0118] “User may choose to SHARE states and add them to the app as “public user-defined states”. User may add his name or nickname to these states (e.g., “The Galmogy state”). Only friends of user will see these states and may spread them (share) to their friends as well.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking with Almogy’s techniques for individuals voluntary participating in a contact trace. The motivation for the combination of McSchooler and Almogy is to track infections between users during a transmission period (See Almogy, Abstract).
Regarding claim 13, McSchooler does not explicitly disclose however Almogy teaches one or more social contacts of the participant are selected from: social media connections, email contacts, and phone contacts ([0122] “Results will be published to specific contacts (from phonebook), all contacts or the general public of users.” [0164] “….basic social connections of patients are added—as may be done using a location-tracking app and/or connections as they appear in social media (e.g. face book) or as reported by users.”)

Note: social media websites such as Facebook and LinkedIn are connected to a user’s email that allow notifications to be sent to the recipient’s email.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking with Almogy’s techniques for individuals voluntary participating in a contact trace. The motivation for the combination of McSchooler and Almogy is to track infections between users during a transmission period (See Almogy, Abstract).
Regarding claim 14, McSchooler discloses a self-reported quarantine disclosure is made by the participant ([0026] “In some embodiments, the device data store 132 can store additional information about the users 102, such as age, vaccination status, activity level, past infection information, etc. In some implementations, some or all data about the users 102 is obtained from the user mobile devices 105 (e.g., using fitness tracking applications, health monitoring sensors (e.g., heartrate monitors, body temperature monitors, etc.), etc……..past and/or present records of the user 102 being infected with one or more pathogens, etc.”)
Regarding claim 15, McSchooler discloses a second tier of trace contacts associated with the person of interest through the first-tier trace contact ([0042] “…..and a second suspect population 230 is generated from inter-

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McSchooler (US20210313073A1) in view of Almogy et al. (US20130325490A1) and further in view of Go et al. (WO2021187643A1).
Regarding claim 16, McSchooler in view Almogy does not explicitly disclose however Go teaches the trace contact can designate voluntary self-quarantine in response to a disclosure of self-quarantine ([pg. 8] “The smart quarantine system 10 according to an embodiment of the present invention can be flooded with artificial intelligence, so that even if there is an incubation period for infectious diseases and the voluntary participation of immigration is insufficient, it is possible to quickly, accurately, and efficiently perform quarantine of entry and exit.”)

Note: Immigrants voluntary self-quarantine, but there is an additional measure to take into account situations in which the self-quarantine is insufficient.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking and Almogy’s techniques for individuals voluntary participating in a contact trace with Go’s techniques for smart quarantine system. The motivation for the combination of McSchooler, 
Regarding claim 17, McSchooler discloses a timer is associated with a first time of reporting to expire at the conclusion of a known duration ([0039] “For example, at a first time of interest on a particular day, an infected individual is determined to be five feet from a first potential suspect individual, and it is further determined that the individuals are sitting in an airplane, such that the individuals remain in similar proximity for an extended period of time and in a recycled air environment.”)
Regarding claim 18, McSchooler discloses the timer is set to at least two weeks from the date of contact with a person of interest ([0044] “…..automatically generate a message recommending self-quarantining of the suspect individual and the suspect individual's family for a particular period of time associated with the pathogen as stored in the contagion profile store 134 (e.g., fourteen days); and for any suspect individual determined to have a lower likelihood of having contracted the pathogen…”)
Regarding claim 19, McSchooler discloses an automated electronic message is sent to a first tier of contacts associated with the participant ([0044] “…..automatically generate a message recommending self-quarantining of the suspect individual and the suspect individual's family for a particular period of time associated with the pathogen as stored in the contagion profile store 134 (e.g., fourteen days); and for any suspect 
Regarding claim 20, McSchooler discloses the automated electronic message advises the trace contact to self-quarantine ([0044] “…..automatically generate a message recommending self-quarantining of…and for any suspect individual determined to have a lower likelihood of having contracted the pathogen…”)
Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over McSchooler (US20210313073A1) in view of Almogy et al. (US20130325490A1), Go et al. (WO2021187643A1), Jeong et al. (Epidemiology and Important Lessons from the Coronavirus Disease 2019 (COVID-19) Outbreak in South Korea), Holmes et al. (US10943689B1), Tshokey (An update on COVID-19 in Bhutan), and further in view of Ansari et al. (US20100217837A1).
Regarding claim 21, McSchooler in view Almogy and Go does not explicitly disclose however Jeong teaches an order to send test kits to the first tier of contacts paid for by a sponsor ([pg. 11] “Daegu city government secured the list of the members of the Shincheonji Church of Jesus, and a total of 8,603 believers were identified and performed COVID-19 test for all members.”)

Note: BRI of sponsor is anyone including the government.


Regarding claim 22, McSchooler in view Almogy and Go does not explicitly disclose however Jeong teaches an order to send test kits to the first tier of contacts paid for by a governmental agency ([pg. 14] “KCDC set up four departments under the aims to investigate occurrence patterns and epidemiology of COVID-19, care for confirmed patients and their contactors, and inform people of how to prevent the disease.”  [pg. 15] “Thus, the Korean government introduced drive-through screening clinics from February to solve this problem.”)

Note: first tier contacts can get individually tested with their own testing kit at various testing locations.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking, Almogy’s techniques for individuals 
Regarding claim 23, McSchooler in view Almogy and Go does not explicitly disclose however Jeong teaches an order to send test kits to the first tier of contacts paid for by a healthcare insurance provider ([pg. 16] “….expand the range of patients able to receive an diagnostic examination and covered with public health insurance system…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking, Almogy’s techniques for individuals voluntary participating in a contact trace, and Go’s techniques for smart quarantine system with Jeong’s techniques for efficiently testing people in high risk areas. The motivation for the combination of McSchooler, Almogy, Go, and Jeong is to efficiently help individuals determine if they have the virus before they spread it to other people (Jeong, Background).
Regarding claim 24, McSchooler in view Almogy and Go does not explicitly disclose however Holmes teaches the user interface provides nearby test locations near the participant wherein the participant can choose a selected test location ([Col. 8 lines 48-50] “As used herein, the term “point of 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking, Almogy’s techniques for individuals voluntary participating in a contact trace, and Go’s techniques for smart quarantine system with Holmes’ techniques for enabling individuals to conduct laboratory tests at various locations. The motivation for the combination of McSchooler, Almogy, Go, and Holmes is to conveniently provide test options for individuals in order to help track the spread of diseases or illnesses (See Holmes, Background).
Regarding claim 25, McSchooler in view Almogy and Go does not explicitly disclose however Holmes teaches the user interface provides the participant with a scheduled testing date, time and testing location based on the selected test location ([Col. 2 lines 2-9] “In one embodiment as described herein, a method is provided displaying a laboratory test menu on a 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking, Almogy’s techniques for individuals voluntary participating in a contact trace, and Go’s techniques for smart quarantine system with Holmes’ techniques for enabling individuals to conduct laboratory tests at various locations. The motivation for the combination of McSchooler, Almogy, Go, and Holmes is to conveniently provide test options for individuals in order to help track the spread of diseases or illnesses (See Holmes, Background).
Regarding claim 26, McSchooler discloses a timed follow-up message is sent to the trace contact at an end time of the contagious period for follow-up and second tier trace contacts associated with the first-tier trace contact ([0064] “Some embodiments, at stage 432, can further generate (e.g., automatically by the contagion tracking system) a response protocol to be associated with the suspect population of the plurality of user 
Regarding claim 27, McSchooler in view Almogy and Go does not explicitly disclose however Jeong teaches a trace contact can initiate an order for testing kit to be shipped to the trace contact ([pg. 18] “Exceptionally, the medical institution employees (including caregivers) are tested for 13 days in isolation to confirm negative and de-isolated the day after the final 14 days have passed even if they have no symptoms.”)

Note: the hospital containing employees being the trace contact can order a kit to be shipped to themselves.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking, Almogy’s techniques for individuals voluntary participating in a contact trace, and Go’s techniques for smart quarantine system with Jeong’s techniques for efficiently testing people in high risk areas. The motivation for the combination of McSchooler, Almogy, Go, and Jeong is to efficiently help individuals determine if they have the virus before they spread it to other people (Jeong, Background).
Regarding claim 28, McSchooler discloses …..based on a blockchain ([0027] “…. block chain techniques, or the like,….”)


McSchooler in view Almogy and Go does not explicitly disclose however Tshokey teaches a certificate of quarantine completion can be generated via a certificate server…. ([pg. 1, Col. 2] “At the end of quarantine, everyone is tested by rapid antibody test before releasing them along with the quarantine completion certificate.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking, Almogy’s techniques for individuals voluntary participating in a contact trace, and Go’s techniques for smart quarantine system with Tshokey’s techniques for setting a high vigilance system to trace covid cases. The motivation for the combination of McSchooler, Tshokey, Go, and Holmes is to reward people for having complied with the quarantine order (See Tshokey, Col. 1).
Regarding claim 29, McSchooler discloses the certificate of quarantine completion can be confirmed as to authenticity via the blockchain 
Regarding claim 30, McSchooler in view Almogy and Go does not explicitly disclose however Ansari teaches a blockchain-based message is sent to the trace contact showing an anonymous sender ([0069] “The core features of XMPP provide the building blocks for many types of near-real-time applications, ….provide the basic functionality expected of an instant messaging (IM) and presence application that enable users to perform the following functions including, but not limited to: 1) Exchange messages with other users; 2) Exchange presence information with other devices…. 5) Block communications to or from specific other users by assigning and enforcing privileges to communicate and send or share content amongst users (buddies) and other devices.” [0276] “Subscribers have at their disposal a rich set of voice services, including, but not limited to: anonymous call rejection; call forwarding (unconditional, call forwarding on busy, call forwarding on not available)…. message waiting indication for voicemail…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use McSchooler’s techniques for contagion tracking, Almogy’s techniques for individuals voluntary participating in a contact trace, and Go’s techniques for smart quarantine system with Ansari’s techniques for enabling secure communications between devices. The motivation for the combination of McSchooler, Tshokey, Go, and Ansari is to enable secure communications 


Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626